Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 08/17/2018. In virtue of this communication, claims 1-18 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 08/17/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2018 and 03/31/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 08/17/2018 are accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3,
The recitation “patterns” in line 1 considered vague because it is confusing. Clarification is required.

Regarding claim 9,
The recitation “at least one antenna” in lines 2-3 considered vague because it is confusing. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20150236401), hereinafter Yamaguchi.

Regarding claim 1,
Yamaguchi discloses a back cover (a rear cover 3, Fig 1A) for a portable terminal (a portable terminal 1, Fig 1A) formed of a metal material (paragraph [0029]) and disposed on a back surface of a portable terminal main body (a main body B, Fig 1A), comprising:
a pattern portion (a portion P comprising slits 10a and 10b and a through hole for camera 5, Fig 1A; paragraph [0112]) which is formed to pass through the back cover formed of a metal material at a region corresponding to at least one antenna (an antenna 8, Fig 1A).
Yamaguchi does not explicitly teach the pattern portion configured to reduce generation of an eddy current.
	However, Yamaguchi teaches the magnetic field generated by antenna 8 in the direction toward rear cover 3 is canceled out by the current that flows through rear cover 3 on the surface on the antenna 8 side (front side) (paragraph [0086]). This teaching is result effect in order to allow the magnetic field generated by the antenna 8 penetrating the rear cover 3 because the magnetic field generated by antenna 8 in the direction toward rear cover 3 and the magnetic field generated by the current that flows through rear cover 3 are in the same direction (paragraph [0086]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a pattern portion configured to reduce generation of an eddy current in Yamaguchi, in order to improve the antenna performance when a metal body is placed in a communication direction of the antenna.
[AltContent: textbox (ANT)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (CS2)][AltContent: textbox (CS1)][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (Yamaguchi (US 20150236401))]            
    PNG
    media_image1.png
    644
    754
    media_image1.png
    Greyscale


Regarding claim 2,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 1.
Yamaguchi teaches the pattern portion is at least one pattern including at least one of a linear pattern (the slit 10a is a linear pattern, Fig 1A) and a through hole pattern (the through hole for the camera is a through hole pattern).



Yamaguchi as modified discloses the claimed invention, as discussed in claim 2.
Yamaguchi teaches patterns (the through hole for the camera and the slit 10a) close to each other are formed to be disconnected from each other (Fig 1A).

Regarding claim 4,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 2.
Yamaguchi teaches each of the patterns includes a protection material filled therein (an insulating member; paragraph [0112]).

Regarding claim 5,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 2.
Yamaguchi teaches the protection material is formed of a nonconductive and nonmagnetic material (an insulating member; paragraph [0112]).

Regarding claim 8,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 1.
Yamaguchi does not explicitly teach the back cover includes an accommodation groove recessed in an inner surface thereof, wherein the accommodation groove accommodates some or all of a thickness of the antenna.
However, Yamaguchi teaches the back cover has curved sides (curve-up sides CS1 and CS2, Fig 1A; paragraph [0029]), and the antenna 8 may be placed to overlap with a thinner electronic circuit substrate 6 (Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a back cover including an accommodation groove recessed in an inner surface thereof, wherein the accommodation groove accommodating some or all of a thickness of an antenna in Yamaguchi as modified, in order to reduce the thickness of the portable terminal.

Regarding claim 9,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 8.


Regarding claim 10,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 1.
Yamaguchi does not explicitly teach the back cover is formed of a metal material including at least one of copper, aluminum, gold, and silver.
However, it’s well known in the art that a metal material including at least one of copper, aluminum, gold, and silver.

Regarding claim 14,
Yamaguchi discloses a back cover-integrated antenna module (an antenna structure ANT, Fig 1A) comprising:
a back cover (a rear cover 3, Fig 1A) for a portable terminal (a portable terminal 1, Fig 1A) including a pattern portion (a portion P comprising slits 10a and 10b and a through hole for camera 5, Fig 1A; paragraph [0112]);
at least one antenna (an antenna 8, Fig 1A) disposed in the back cover and operating at a predetermined frequency band (paragraph [0051]); and
a magnetic field shielding sheet (a core 11, Fig 3) disposed on one surface of the antenna to shield a magnetic field generated from the antenna so that the magnetic field is focused in a predetermined direction,
wherein the pattern portion is formed to pass through the back cover at a region corresponding to at least one antenna (Fig 1A).
Yamaguchi does not explicitly teach the pattern portion configured to reduce generation of an eddy current.
However, Yamaguchi teaches the magnetic field generated by antenna 8 in the direction toward rear cover 3 is canceled out by the current that flows through rear cover 3 on the surface on the antenna 8 side (front side) (paragraph [0086]). This teaching is result effect in order to allow the magnetic field generated by the antenna 8 penetrating the rear cover 3 because the magnetic field generated by antenna 8 in the direction 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a pattern portion configured to reduce generation of an eddy current in Yamaguchi, in order to improve the antenna performance when a metal body is placed in a communication direction of the antenna.

Regarding claim 15,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 14.
Yamaguchi teaches the antenna is attached to an inner surface of the back cover through an adhesive member having nonconductivity (paragraph [0029]).

Regarding claim 16,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 14.
Yamaguchi teaches the antenna is any one of a WPT antenna, an MST antenna, and an NFC antenna or is a combo type including at least two antennas of a WPT antenna, an MST antenna, and an NFC antenna (paragraph [0051]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20150236401), hereinafter Yamaguchi, in view of Song et al (US 20150364824), hereinafter Song.

Regarding claim 11,
Yamaguchi discloses a back cover (a rear cover 3, Fig 1A) for a portable terminal (a portable terminal 1, Fig 1A) disposed on a back surface of a portable terminal main body (a main body B, Fig 1A), comprising:
a mesh body (a mesh body including slits 10a and 10b, Fig 1A) 

	However, Song teaches a protective cover (a protective cover 200, Fig 1) for a portable terminal (a portable terminal TPOR, Fig 1) disposed on a surface (an outer surface; paragraph [0057]) of a portable terminal main body (a terminal main body 100, Fig 1), comprising:
a mesh body (a metal layer 70, Fig 3) in which a plurality of weft threads (a plurality of horizontal threads TH70HOR, Fig 3) and a plurality of warp threads (a plurality of vertical threads TH70VERT, Fig 3) each formed of a metal material are arranged to form a plurality of through holes (a plurality of through holes, Fig 3); and
a protection layer (a cover layer 50, Fig 2) that covers the mesh body or is filled in the through hole.
Song does not teach the outer surface is a back surface of the terminal body.
	However, Song teaches the protective cover mounted on the outer surface of the portable terminal. This teaching is result effect in order to protect the portable terminal from an external impact (paragraph [0001]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a protective cover for a portable terminal disposed on a back surface of a portable terminal main body comprising a mesh body in which a plurality of weft threads and a plurality of warp threads each formed of a metal material being arranged to form a plurality of through holes, and a protection layer covering the mesh body in Yamaguchi as modified, as taught by Song, in order to provide an easy-to-use portable terminal.
[AltContent: arrow][AltContent: textbox (TPOR)][AltContent: textbox (Song (US 20150364824))]
    PNG
    media_image2.png
    617
    672
    media_image2.png
    Greyscale


[AltContent: textbox (Song (US 20150364824))]
    PNG
    media_image3.png
    209
    644
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (TH70VERT)][AltContent: arrow][AltContent: textbox (TH70HOR)][AltContent: textbox (Song (US 20150364824))]
    PNG
    media_image4.png
    387
    662
    media_image4.png
    Greyscale

Regarding claim 13,
Yamaguchi as modified in view of Song discloses the claimed invention, as discussed in claim 11.
Yamaguchi does not explicitly teach the protection layer is formed of a nonconductive and nonmagnetic material.
	However, it’s well known in the art a protection layer is formed of a nonconductive and nonmagnetic material. See Minami, US 20040130788, a polymer protective layer 12, Fig 1, paragraphs [0032] and [0033]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20150236401), hereinafter Yamaguchi, in view of Song et al (US 20150364824), hereinafter Song, and Tuengler et al (US 20150296567), hereinafter Tuengler.

Regarding claim 12,
Yamaguchi as modified in view of Song discloses the claimed invention, as discussed in claim 11.

	However, Tuengler teaches a mesh body (a mesh 140, Fig 2) in which a plurality of weft threads 144 (Fig 2) and a plurality of warp threads 142 (Fig 2) are electrically insulated from each other (paragraph [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh body in which a plurality of weft threads and a plurality of warp threads being electrically insulated from each other in Yamaguchi as modified, as taught by Tuengler, in order to provide a flexible mesh.
[AltContent: textbox (Tuengler (US 20150296567))]
    PNG
    media_image5.png
    619
    639
    media_image5.png
    Greyscale


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20150236401), hereinafter Yamaguchi, in view of Hwang et al (US 20180198310), hereinafter Hwang.

Regarding claim 17,
Yamaguchi as modified discloses the claimed invention, as discussed in claim 14.

However, Hwang teaches an antenna module (a wireless power transmission module 100, Fig 3) comprising a magnetic field shielding sheet (a magnetic field shielding sheet 130, Fig 3) disposed on one surface of an antenna (a wireless power transfer antenna 111, Fig 3), and a heat-radiation sheet (a heat radiating plate 140, Fig 3) for heat radiation is stacked on one surface of the magnetic field shielding sheet.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a heat-radiation sheet for heat radiation being stacked on one surface of a magnetic field shielding sheet in Yamaguchi as modified, as taught by Hwang, in order to improve a heat radiating performance for the antenna module.
[AltContent: arrow][AltContent: textbox (100)][AltContent: textbox (Hwang (US 20180198310))]
    PNG
    media_image6.png
    893
    705
    media_image6.png
    Greyscale



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6, the pertinent prior art does not adequately teach or suggest the claimed features “a through port formed to pass through the back cover at a predetermined area including the area corresponding to the antenna; a mesh body formed of a metal material and disposed in the through port; and a protection layer filled in the through port and configured to connect the mesh body and the back cover”.
Dependent claim 7 is considered to be allowable by virtue of its dependency on claim 6.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845